SANDSTROM, Justice.
[¶ 1] James A. Burr appeals from the criminal judgment entered upon his conditional plea of guilty to the class A misdemeanor of a failure to comply with convicted sex offender registration. Because his conviction of the underlying sexual offense occurred before sexual offender registration law was enacted, he argues its application to him is ex post facto punishment. We affirm.
I
[¶ 2] On May 11, 1991, James Burr was charged with Gross Sexual Imposition for forcing a 35-year-old woman to engage in a sex act. The charge was reduced to Sexual Imposition, and Burr pled guilty and was sentenced to 18 months in jail with all but 45 days suspended for two years. At the time of sentencing, he was not required to register as a sexual offender.
[¶ 3] North Dakota’s sex offender registration statutes were first enacted in 1991. 1991 N.D. Sess. Laws chs. 124,136. Separate statutes dealt with the registration of sexual offenders and offenders against children, but neither statute was made retroactive. Id. Only offenders convicted after the effective dates of the statutes were required to register. For offenders who committed crimes against minors, district courts were given the option to require registration. A person could not be compelled to register, however, unless the requirement was stated on the court records. 1991 N.D. Sess. Laws eh. 136, subsection 2.
[¶ 4] The 1993 North Dakota State Legislature combined “offenders against children” and “sexual offenders” registration into a single statute. 1993 Sess. Laws ch. 129, § 3.1 The last sentence of subsection 2 was changed from “[t]he court may not require a person to register unless the court states this fact on the court records” to read “[t]he court shall require a person to register by stating this requirement on the court records.” Id. at subsection 2.
[¶ 5] In subsections a, b, and c of N.D.C.C. § 12.1-32-15(3), the 1995 legislature added three categories of offenders to those required to register. 1995 Sess. Laws ch. 139, § 1. The category of offenders added in subsection c required that James Burr be notified of his-obligation to register. His conviction, although not requiring registration until 1995, occurred within the ten-year retroactive period provided for in N.D.C.C. § 12.1-32-15(3)(c).
[¶ 6] In October 1996, Burr acknowledged a duty to register when notified to do so by the Bureau of Criminal Investigation. On October 15, 1996, he registered as a sexual offender with the Mandan Police Department. At that time, Burr was given a green copy of the registration form with language advising him of his duty to inform law enforcement if he made any change at all in his address, and of his duty to register with a new city or county law enforcement agency if he moved to another city or county. Burr subsequently moved to Bismarck, but failed to notify the Mandan Police Department of his move, thus violating the requirements of his registration and leading to his guilty plea and conviction for failure to register. N.D.C.C. § 12.1-32-15(6).
[¶ 7] Burr appeals from the criminal judgment of the South Central Judicial District Court. The district court had jurisdiction under N.D.C.C. § 27-05-06. This Court has jurisdiction under N.D. Const. art. VI, § 6, and N.D.C.C. § 28-27-01.
*151II
[¶ 8] Burr argues his motion to dismiss should have been granted because he pled guilty to a sexual offense prior to the enactment of N.D.C.C. § 12.1-32-15(3), and the requirement that he register now as a sexual offender is unconstitutional because it is retroactive and is ex post facto punishment.2
[¶ 9] Whether a statute is unconstitutional is a question of law, and the statute will be upheld unless its challenger demonstrates the statute’s unconstitutionality. Best Products Co., Inc. v. Spaeth, 461 N.W.2d 91, 96 (N.D.1990). An act of the legislature is presumed to be correct, valid, and constitutional, and any doubt about its constitutionality must, where possible, be resolved in favor of its validity. Southern Valley Grain Dealers Ass’n v. Board of County Comm’rs of Richland County, 257 N.W.2d 425, 434 (N.D.1977). A party raising a constitutional challenge should bring up his “heavy artillery” or forego the attack entirely. State v. Harmon, 1997 ND 233, ¶ 33, 575 N.W.2d 635 (on petition for rehearing); Southern Valley Grain Dealers Ass’n, at 434. Because this is a question of law, it is fully reviewable on appeal. Moran v. North Dakota Dep’t of Transp., 543 N.W.2d 767, 769 (N.D.1996).
A
[¶ 10] North Dakota’s sexual offender registration statute provides, in part:
3. After a person has pled guilty to or been found guilty of a crime against a child or an attempted crime against a child, or after a person has pled guilty or been found guilty as a sexual offender, the court shall impose, in addition to any penalty provided by law, a requirement that the person register, within ten days of coming into a county in which the person resides or is temporarily domiciled, with the chief of police of the city or the sheriff of the county if the person resides in an area other than a city. The court shall require a person to register by stating this requirement on the court records. A person must also register if that person:
a. Is incarcerated or is on probation or parole on August 1, 1995, for a crime against a child or as a sexual offender;
b. Has pled guilty or nolo contende-re to, or been found guilty of, an offense in a court of another state or the federal government equivalent to those offenses set forth in subdivisions a and c of subsection 1; or
c. Has pled guilty to or been found guilty of a crime against a child or as a sexual offender within ten years prior to August 1,1995.
N.D.C.C. § 12.1-32-15(3).3 Burr argues requiring him to register under this sec*152tion violates due process and is an ex post facto law. See U.S. Const. art. 1, sec. 10; N.D. Const. art. I, sec. 18. This Court has defined an ex post facto law:
1. Every law that makes an action done before the passing of the law, and which was innocent when done, criminal; and punishes such action. 2. Every law that aggravates a crime, or makes it greater than it was, when committed. 3. Every law that changes the punishment, and inflicts a greater punishment, than the law annexed to the crime, when committed. 4. Every law that alters the legal rules of evidence and receives less, or different, testimony, than the law required at the time of the commission of the offense, in order to convict the offender.
State v. Jensen, 333 N.W.2d 686, 693-94 (N.D.1983) (quoting State v. Pleason, 56 N.D. 499, 218 N.W. 154, 155 (1928) (quoting Calder v. Bull, 3 U.S.(Dall.)386, 1 L.Ed. 648 (1798))). No statute can be an ex post facto law prohibited by the United States Constitution unless it makes previously legal conduct criminal or increases the punishment for an existing crime. Dobbert v. Florida, 432 U.S. 282, 293, 97 S.Ct. 2290, 53 L.Ed.2d 344 (1977) (citing Hopt v. Utah, 110 U.S. 574, 4 S.Ct. 202, 28 L.Ed. 262 (1884)).
[¶ 11] The legislature is free to apply statutes retroactively unless doing so would result in ex post facto application. State v. Cummings, 386 N.W.2d 468, 471 (N.D.1986). A law imposing a collateral consequence of a conviction may be applied retroactively if the purpose is not to punish the offender but to protect some other legitimate interest. See State v. Ward, 123 Wash.2d 488, 869 P.2d 1062, 1068 (1994) (sex offender registration statute is retrospective, but it does not alter the standard of punishment that existed under prior law); State v. Noble, 171 Ariz. 171, 829 P.2d 1217, 1224 (Ariz.1992) (the retrospective application of the sex offender registration statute does not punish and is not unconstitutional). North Dakota Century Code, section 12.1-32-15(3), is retroactive, but the important question becomes whether it is regulatory or punitive. See United States v. Ward, 448 U.S. 242, 248, 100 S.Ct. 2636, 65 L.Ed.2d 742 (1980) (finding the ex post facto clause applies only to criminal punishment and not to remedial regulations). We first determine whether the legislature intended to punish an offender for a past act “or whether the restriction of the individual comes about as a relevant incident to a regulation of a present situation.” De Veau v. Braisted, 363 U.S. 144, 160, 80 S.Ct. 1146, 4 L.Ed.2d 1109 (1960).
[¶ 12] “In ascertaining legislative intent, we look first at the words used in the statute, giving them their ordinary, plain-language meaning.” Estate of Thompson, 1998 ND 226, ¶ 7, 586 N.W.2d 847 (citing Shiek v. North Dakota Workers Comp. Bureau, 1998 ND 139, ¶ 16, 582 N.W.2d 639). If the language of a statute is clear and unambiguous, the legislative intent is presumed clear from the face of *153the statute. Id. (quoting Medcenter One, Inc. v. North Dakota State Bd. of Pharmacy, 1997 ND 54, ¶ 13, 561 N.W.2d 634). If the statutory language is unclear or ambiguous, we often use extrinsic aids to interpret the statute. Id. (citing Hassan v. Brooks, 1997 ND 150, ¶ 5, 566 N.W.2d 822). When interpreting an ambiguous statute, and “a public interest is affected, an interpretation is preferred which favors the public. A narrow construction should not be permitted to undermine the public policy sought to be served.” Id. (quoting 2B Norman J. Singer, Sutherland Stat. Constr. § 56.01 (5th ed.1992)).
13] The language of N.D.C.C. § 12.1-32-15(3) is clear — the registration requirement is applied to anyone convicted of a sexual offense as defined by statstat-ute, and by anyone who was convicted within ten years prior to August 1, 1995. The statutory language gives no indication, however, whether the legislature intended the statute to punish. In that regard, the legislative history is helpful. AtAt-torney General Robert Bennet testified:
These amendments to the registration law are a reaffirmance of the underlying purpose of the registration requirement. The registration law is not imposed for punishment purposes, but, rather, for regulation of the offenders required to register. The registration information provided by the listed offenders is necessary to aid in the investigation and apprehension of offenders and to protect the health, safety, and welfare of the members of the local community and citizens of this state.
Hearing on H.B. 1152 Before the House Judiciary Committee, 54th N.D. Legis. Sess. (Jan. 9, 1995).4 Based on the legislative history, we conclude the intent was not to punish, and nothing in the language of the registration statute indicates the registration requirement is punishment or an additional penalty for the crime. See N.D.C.C. § 12.1-32-15(3).
[14] [¶ 14] The legislature’s purpose, however, is not conclusive, and our inquiry does not end with the examination of the statute or its legislative history. We must also examine whether the actual effect of registering as a sex offender is punitive. Ward, 448 U.S. at 248-49, 100 S.Ct. 2636. In Kennedy Mendoza-Martinez, Mendozar-Martinez, 372 U.S. 144, 168-69, 83 S.Ct. 554, 9 L.Ed.2d 644 (1963), the United States Supreme Court provided guidance in analyzing whether a law is punitive or remedial, and factors to be considered include:
Whether the sanction involves an affirmative disability or restraint, whether it has historically been regarded as a punishment, whether it comes into play only on a finding of scienter, whether its operation will promote the traditional aims of punishment — retribution and deterrence, whether the behavior to which it applies is already a crime, whether an alternative purpose to which it may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned ....
Because sex reregistration is required following the unof an underlying crime, there will necessarily be a finding of scienter, bethe underlying behavior is, of course, criminal. State v. Manning, 532 (Minn.244, 247-48 (Minn. Ct.App.1995). The remaining five factors are helpful in our analysis.
1. Whether Registration is an Affirmative  or Restraint.
[15] [¶ 15] Burr argues that because registration impairs mobility, subjects him *154to increased police scrutiny, and is a stigma that can last a lifetime, the registration requirement amounts to a “badge of infamy.”
[¶ 16] The registration requirement alone imposes no additional burdens on offenders. Although offenders must give notice if they relocate, this requirement alone does not restrain their movement. An offender’s conviction is a matter of public record regardless of registration. We also hold the physical act of registration does not create an affirmative disability or restraint. Collecting information about sex offenders to aid law enforcement does not restrain a sex offender’s movement. Sex offenders are still free to move within their city or county, or from one city or county to another, as long as they register with the new city or county. N.D.C.C. § 12.1-32-15(6).
2.Whether Registration is Historically Punishment.
[¶ 17] Registration has not traditionally been viewed as punishment. See Lambert v. California, 355 U.S. 225, 229, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957) (city ordinance requiring felons to register was designed for the convenience of law enforcement). Registration is traditionally a government method of making available relevant and necessary information to law enforcement. The Illinois Supreme Court said it well:
The statute prescribes a duty on the part of an individual on the basis of a criminal conviction. The question to be answered is whether this duty is punishment. Traditional notions of punishment aid little in the resolution of this issue since the statutory duty is neither imprisonment nor a fíne. It imposes no restraints on liberty or property. In short, by traditional definition, the duty to register is not punishment.
People v. Adams, 144 Ill.2d 381, 163 Ill.Dec. 483, 581 N.E.2d 637, 640 (1991). We are not persuaded registration has traditionally been punishment.
3. Whether Registration Promotes the Traditional Aims of Punishment.
[¶ 18] The next pertinent Mendoza-Martinez factor is whether the sex offender registration statute promotes retribution or deterrence, the traditional aims of punishment. Requiring registration is not retribution, because the offender has generally served time or been given some other form of punishment and the payment demanded for the crime cannot be found in incidental registration. Although registration may have a minimal deterrent effect on the offender, we conclude an offender may be deterred from reoffending because of the conviction and punishment already served, whether required to register or not. Ward, 869 P.2d at 1073. The courts applying these factors have routinely found the deterrent effect of registration laws to be incidental and minimal when compared with the threat of conviction and long-term incarceration for a new offense. State v. Taylor, 67 Wash.App. 350, 835 P.2d 245, 249 (1992); Doe v. Poritz, 142 N.J. 1, 662 A.2d 367 (1995); Adams, 144 Ill.2d 381, 163 Ill.Dec. 483, 581 N.E.2d 637.
4. Whether Registration has Alternative Purposes other than Punishment.
[¶ 19] The legitimate public interest in having sexual offenders register with police is to notify law enforcement of the person’s presence in their community. Recidivism rates among sexual offenders are high, see John S. Murray, California’s Chemical Castration Law: A Model for Massachusetts?, 24 New England Journal on Criminal and Civil Confinement 729, 734 (1998) (citing sources showing recidivism rates among sexual offenders can be as high as 80 percent), and the public is better served when police are notified of a sexual offender’s presence in their community. One commentator said “[t]he probability that a sex offender will commit a similar crime in the future can be predicted from known prior criminal sexual conduct,” citing a source indicating child abus*155ers and pedophiles may have a 30 percent recidivism rate. Sherry L. Scott, Comment, Fairness to the Victim: Federal Rules of Evidence ⅛1§ and Ulh Admit Propensity Evidence in Sexual Offender Trials, 35 Houston L.Rev. 1729, 1739 (1998) (citing Thomas J. Reed, Reading Gaol Revisited: Admission of Uncharged Misconduct Evidence in Sex Offender Cases, 21 Am. J.Crim. L. 127, 154-56 (1993)). A bigger problem with recidivism rates among sexual offenders is that since many sexual crimes are not reported, more accurate rates are difficult to establish. Id. The National Institute of Justice recently claimed a “ ‘cure’ for sex offenders] is no more available than is a cure for epilepsy or high blood pressure.’ ” Katie Isaac, Note, Kansas v. Kendricks: A Perilous Step Forward in the Fight Against Child Molestation, 35 Houston L.Rev. 1295, 1327 (1998) (quoting Mike Tharp, Tracking Sexual Impulses: An Intrusive Program to Stop Offenders From Striking Again, U.S. News & World Report, July 7, 1997, at 34). Tharp reports nationwide recidivism rates for sex offenders are thirteen to twenty-seven percent higher than for other criminals. Id.
[¶ 20] Given the broad view of the non-punitive purposes recognized by the courts, the party challenging the statute is required to provide the “clearest proof’ that the statutory scheme is so punitive either in purpose or in effect as to negate the state’s nonpunitive intent. See Russell v. Gregoire, 124 F.3d 1079, 1087 (9th Cir.1997) (citations omitted). Burr has not met this burden, and we are not persuaded the nonpunitive aspects of the statute are outweighed by the punitive.
5. Whether Registration is Excessive in Relation to Nonpunitive Purposes.
[¶ 21] Under this Mendoza-Martinez factor, the registration statute must not be excessive in relation to its nonpuni-tive purpose. The mere fact a sex offender must register does not remove the constitutional protections provided all citizens. While the known sex offender in a community may be a suspect any time an offense occurs, that person is still provided constitutional guarantees of due process. There is little doubt about the noble intent of these laws: to protect children and others from previously convicted sex offenders near them in the community. Registration is not, therefore, excessive in relation to other goals.
[¶ 22] Our double-jeopardy analysis in driving-under-the-influence cases is similar. In State v. Zimmerman, 539 N.W.2d 49, 55 (N.D.1995), we held administrative suspension of a driver’s license for driving while intoxicated or under the influence of alcohol serves a remedial purpose and does not constitute punishment for double-jeopardy analysis and thus does not preclude subsequent criminal DUI prosecutions. Administrative suspensions serve a remedial, nonpunitive goal of getting unsafe drivers off public highways. Id. Any punitive or deterrent value is merely an incidental effect, and suspensions are not overwhelmingly disproportionate to the remedial purpose. Id.
[¶ 23] In Noble, 829 P.2d at 1221, the Arizona Supreme Court applied the Mendoza-Martinez factors and found them to focus “appropriate attention on the effects of the registration requirement on convicted sex offenders and on the rationality between the requirement and its purported non-punitive functions.” The Arizona Supreme Court upheld the state’s sex offender registration statute against an ex post facto attack by reasoning the registration requirements did not constitute punishment. Noble, at 1224. One of the primary reasons for upholding the statute was that nothing in the legislative history of the statute indicated an intent to punish. Several other state courts have held the registration of a sex offender is a collateral consequence of the conviction, rather than a direct or punitive one. Johnson v. State, 922 P.2d 1384, 1387 (Wyo.1996); Ward, 869 P.2d at 1076; State v. Young, 112 Ariz. 361, 542 P.2d 20, 22 (Ariz.1975); In re *156B.G.M., 929 S.W.2d 604, 606-07 (Tex.Ct.App.1996); see also People v. Starnes, 273 Ill.App.3d 911, 210 Ill.Dec. 417, 653 N.E.2d 4, 7 (1995) (sex offender registration act did not violate the ex post facto clause because the statute was not penal in nature and did not amount to punishment, but rather, certification and registration are a collateral consequence of a defendant’s conviction for a sex offense and not a penalty or enhancement of the sentence).
[¶ 24] In a case similar to this one, the Minnesota court upheld a conviction and rejected the defendant’s contention that applying the statute to a felon who was convicted before it took effect violated the ex post facto prohibitions of the United States and Minnesota Constitutions. Manning, 532 N.W.2d 244. The defendant was convicted in 1988, and the registration law did not become effective until 1991. Observing that an ex post facto law is one that renders an act punishable in a manner in which it was not punishable when it was committed, the court said it must determine whether the legislature intended to punish an offender for a past act, or whether the restriction of the individual comes about as a relevant incident to a regulation of a present situation. The court said the registration statute did not impose an affirmative disability and did not advance the traditional aims of punishment. Although acknowledging that former offenders may be slightly burdened because they could be scrutinized when local sex crimes occur, the court found the additional burden was not excessive in relation to the important regulatory purpose served.
III
[¶ 25] This Court has interpreted N.D.C.C. § 12.1-32-15. In State v. Breiner, 1997 ND 71, ¶ 21, 562 N.W.2d 565, three justices concluded the failure of the district court to advise a defendant of the registration requirement at the time of sentencing required a reversal of the order denying a motion to withdraw the guilty plea. Breiner pled guilty on May 1, 1996, and did not fall within one of the three categories of offenders required to register under the 1995 amendment. Breiner, at ¶ 2. Breiner moved to withdraw his guilty plea when he discovered he was required to register, and the plurality ruled that he might do so because the district court failed to notify him he had to register. Id. at ¶ 11. Admitting this was the minority view in the United States, the plurality was “persuaded by the California Supreme Court’s rationale that the registration requirement imposes a grave, and even onerous, additional punishment, especially for a misdemeanor offense.” Id. at ¶ 8.
[¶ 26] To reach this conclusion, the plurality relied on two California cases. Breiner, 1997 ND 71, ¶ 8, 562 N.W.2d 565 (relying on People v. McClellan, 6 Cal.4th 367, 24 Cal.Rptr.2d 739, 862 P.2d 739 (1993); In re Birch, 10 Cal.3d 314, 110 Cal.Rptr. 212, 515 P.2d 12 (1973)). In the Breiner and California cases, the defendants were not told by the trial court of the registration requirement. In this case, Burr could not have been notified because the law took effect after he was convicted. North Dakota Century Code section 12.1-32-15(3) clearly sets forth three situations under which sex offenders would still be required to register even though they had not been advised by the district court of the requirement to register, distinguishing this case from Breiner.
[¶ 27] A nonregistered offender within any of the three categories added in 1995 would not have been advised by any North Dakota judge of the duty to register. Those offenders on probation or parole would have already been sentenced. Offenders convicted in other states would not have been advised by judges in those states about North Dakota’s registration requirements. An offender like Burr could not have been told of the duty to register, because he had no duty until August 1, 1995. Unlike Breiner, James Burr registered as an offender instead of attempting to withdraw his plea of guilty *157to the crime of sexual imposition. That conviction stands, and the criminal conduct he is charged with in this case is failing to comply with registration provisions in light of the earlier conviction.
[¶ 28] Because Breiner was a plurality not on point, this Court’s ruling regarding the remedial or punitive nature of N.D.C.C. § 12.1-32-15(3) is inconclusive. The plurality analysis in Breiner focused on the district court’s failure to notify Breiner, before he pled guilty, that he had to register as a sex offender. To the extent Breiner is inconsistent with this opinion, it is expressly overruled.
IV
[¶ 29] Although at ¶ 39 the dissent says it would hold the “application to Burr of subsections 3(c) [the registration requirement] and 11 [the dissemination provision] violates both ex post facto clauses,” at ¶ 69 the dissent says, “I agree with the majority that the registration requirements of N.D.C.C. § 12.1-32-15 do not implicate ex post facto concerns.” The defendant was charged only with violating the registration requirements. The defendant moved the district court “to find N.D.C.C. § 12.1-32-15(3)(c) unconstitutional as an ex post facto provision.” The district court ruled against the defendant on that motion. The defendant entered a conditional plea of guilty. Under N.D.R.Crim.P. 11(a)(2), a conditional guilty plea preserves only “the right, on appeal from the judgment, to review of the adverse determination of any special pretrial motion.” As we explained in State v. Kraft, 539 N.W.2d 56, 58 (N.D.1995):
Persons who voluntarily plead guilty to an offense waive their right to challenge on appeal nonjurisdietional defects that occur before the entry of the guilty plea, including alleged violations of constitutional rights. State v. Slapnicka, 376 N.W.2d 33 (N.D.1985); see Tollett v. Henderson, 411 U.S. 258, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973). Under Rule 11(a)(2), NDRCrimP, a defendant may preserve the right to appeal “the adverse determination of any specified pretrial motion.” A defendant who enters a conditional plea agreement, but fails to preserve issues for review in the agreement, cannot raise those issues on appeal. See United States v. Ramos, 961 F.2d 1003 (1st Cir.1992); United States v. Ryan, 894 F.2d 355 (10th Cir.1990).
Burr preserved only the registration requirement issue. All other issues were waived.
[¶ 30] Burr did not raise and preserve the issue of dissemination. None of the cases cited by the dissent find an ex post facto violation for a defendant convicted of violating a registration requirement. Most of the cases relied on by the dissent were direct challenges to statutory provisions by civil declaratory judgment, injunction, or section 1983 civil rights cases. See Doe v. Attorney General, 425 Mass. 217, 680 N.E.2d 97, 98 (1997) (defendant granted a preliminary injunction against application of notification portion of sex offender statute); E.B. v. Verniero, 119 F.3d 1077 (3rd Cir.1997) (issue before the court was the constitutionality of the notification requirements of “Megan’s Law”); Russell, 124 F.3d 1079 (defendant sex offenders brought § 1983 action challenging state’s community notification statute); Femedeer v. Haun, 35 F.Supp.2d 852 (D.Utah 1999) (convicted sex offender brought § 1983 action challenging constitutionality of amendments to sex offender notification statute which provided for unrestricted public disclosure of registry information). The other cases are direct challenges to the sentences in the original sex crime cases. See Noble, 171 Ariz. 171, 829 P.2d 1217 (defendant appealed following conviction for child molestation and sexual conduct with a minor); Adams, 144 Ill.2d 381, 163 Ill.Dec. 483, 581 N.E.2d 637 (defendant appealed from order which certified him as habitual child sex offender).
[¶ 31] The only two cases cited by the dissent involving defendants charged with failure to comply with registration require-*158merits uphold the convictions in face of claims of ex post facto violation. In the Minnesota case, Manning, 532 N.W.2d 244, the defendant was convicted before the statute went into effect. He registered, failed to keep his registration current, was convicted, and challenged his conviction on ex post facto grounds. The Minnesota Court held there was no ex post facto violation. Id., at 249. In the Washington case, Ward, 123 Wash.2d 488, 869 P.2d 1062, in face of ex post facto challenges, the court upheld conviction of failure to comply with registration requirements.5
[¶ 32] If the issue were properly before us, and if the dissent’s analysis of the dissemination provision were correct, the dissent does not say what it would actually do about it in this case. Would the dissent dismiss the charge of failing to comply with the registration requirements? Burr has admitted, “I was convicted of a sexual offender crime in Burleigh County, North Dakota in June of 1991. On October 15, 1996, I complied with the registration requirement by registering with the Mandan Police Department. Subsequently, I relocated to Bismarck, North Dakota, but failed to notify the Mandan Police Department of my move.” Without dispute, Burr violated the registration requirements, which the dissent concedes are constitutional.
[¶ 33] Even if the dissemination provisions were unconstitutionally overbroad, Burr would not be excused from complying with the registration requirements. That would be like saying a taxpayer could be excused from filing and paying taxes because the government might unconstitutionally spend some of the money. It would be like saying a driver can refuse to comply with statutory requirements to keep the Department of Transportation informed of the driver’s current address because the department was going to disseminate the information in violation of the driver’s constitutional rights.
[¶ 34] The dissent asserts the dissemination provisions are unconstitutional as applied to Burr. But none of the cases cited by the dissent support that analysis. Under the laws and cases providing for “tiers” or levels of dissemination, Burr-related information would appear to be subject to full dissemination because Burr was convicted as an adult, violent sex offender. See Verniero, 119 F.3d at 1083; Russell, 124 F.3d at 1082. See also N.J. Stat. Ann. § 2C:7-8c(3); Wash. Rev.Code § 4.24.550(1-8). Even if an argument could be made that our statute could be unconstitutional as applied to some,6 there is no credible argument that it is unconstitutional as applied to Burr.
[¶ 35] If the issue of dissemination were before us, we would interpret the statute to avoid an unconstitutional result. E.g., McCabe v. North Dakota Workers Compensation, 1997 ND 145, ¶ 10, 567 N.W.2d 201 (citations omitted). If we could not, we would strike down only the provision that was constitutionally infirm. See Capital Elec. Co-op., Inc. v. Public Service Com’n of North Dakota, 534 N.W.2d 587, 591 (N.D.1995) (unconstitutional provision is severable from remainder of the statute); State v. Rathjen, 455 N.W.2d 845, 849 (N.D.1990) (unconstitutional provision of a statute may be severed and the remainder of the statute remains in effect). Burr would still be guilty of violating the constitutionally valid registration requirements.
V
[¶ 36] After examining the legislative history of N.D.C.C. § 12.1-32-15(3) and applying the Mendoza-Martinez factors, we conclude the registration requirement *159is regulatory in nature and was designed to aid law enforcement agencies by requiring sex offenders to register with local law enforcement and notify them when they move. The retrospective application of the statute to Burr does not violate the ex post facto clause of the United States or North Dakota Constitutions. The purpose of the registration requirement is protection of a legitimate public interest, which imposes a collateral consequence upon conviction, not added punishment.
[¶ 37] The judgment of the district court is affirmed.
[¶ 38] GERALD W. VANDE WALLE, C.J., and WILLIAM A. NEUMANN, J., concur.

. Since the 1993 change in definitions, the term "offenders against children” applies only to nonsexual offenses.


. Burr’s arguments often fail to distinguish which constitution is being relied upon, and he has made no particularized arguments regarding the North Dakota Constitution. When an argument relies primarily on federal precedent, it is analyzed under the federal Constitution. See Ohio v. Robinette, 519 U.S. 33, 37, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996) (quoting Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983)).


. North Dakota is not the only state requiring sex offenders to register. Every other state and the District of Columbia has a sex offender registration statute of some variety. See Ala.Code §§ 13A-11-200 to 203; Alaska Stat. §§ 12.63.010 to 12.63.100, 18.65.087; Ariz. Rev.Stat. Ann. §§ 13-3821 to 13-3826; Ark. Code Ann. §§ 12-12-901 to 12-12-920; Cal.Penal Code § 290 to 290.9; Colo.Rev. Stat. Ann. § 18-3-412.5; Conn. Gen.Stat. Ann. § 54-102r; Del.Code Ann. tit. 11 § 4120; D.C.Code Ann. §§ 24-1101 to 24-1117; Fla. Stat. Ann. § 775.21; Ga.CodeAnn. § 42-1-12; Haw.Rev.Stat. § 707-743; Idaho Code §§ 18-8301 to 18-8311; 730 Ill. Comp. Stat. Ann. 150/1 to 150/10; Ind.Code Ann. §§ 5-2-12-1 to 5-2-12-13; Iowa Code Ann. §§ 692A.1 to 692A.15; Kan. Stat. Ann. §§ 22-4901 to 22-4909; Ky.Rev.Stat. Arm. §§ 17.500 to 17.540; La.Rev.Stat. Ann. §§ 15.540 to 549; Me.Rev.Stat. Ann. tit. 34-*152A, §§ 11001 to 11144; Md. Ann.Code art. 27, § 792; Mass. Gen. Laws Ann. Ch. 22c, § 37; Mich. Comp. Laws Ann. §§ 28.721 to 28.732; Minn.Stat. Ann. § 243.16; Miss.Code Ann. §§ 45-33-1 to 45-33-19; Mo. Ann. Stat. §§ 589.400 to 589.425; Mont.Code Ann. §§ 46-23-501 to 46-23-511; Neb.Rev.Stat. §§ 29-4001 to 29-4013; Nev.Rev.Stat. Ann. §§ 179D.350 to 179.D490; N.H.Rev.Stat. Ann. §§ 651-B:1 to 651-B:9; N.L Stat. Ann. §§ 2C:7-1 to 2C:7-11; N.M. Stat. Ann. §§ 29-11A-1 to 29-11A-8; N.Y. Correct. Law §§ 168 to 168-v; N.C. Gen.Stat. §§ 14-208.5 to 14-208.25; Ohio Rev.Code Ann. §§ 2950.01 to 2950.99; Okla. Stat. Ann. Tit. 57, §§ 581 to 588; Or.Rev.Stat. §§ 181.594 to 181.605; Pa. Stat. Ann. Tit. 42, §§ 9791 to 9799.5; R.I. Gen. Laws §§ 11-37.1-1 to 11-37.1-19; S.C.Code Ann. §§ 23-3-400 to 23-3-490; S.D. Codified Laws §§ 22-22-31 to 22-22-41; Tenn.Code Ann. §§ 40-39-101 to 40-39-110; Tex.Code Crim. P. Ann. art. 62.01 to 62.12; Utah Code Ann. § 77-27-21.5; Vt. Stat. Ann. tit. 13 §§ 5401 to 5413; Va.Code Ann. §§ 19.2-298.1 to 19.2-298.3, 19.2-390.1; W. Va.Code §§ 61-8F-1 to 61-8F-10; Wis. Stat. Ann. §§ 301.45 to 301.46; Wyo. Stat. Ann. §§ 7-19-301 to 306. Statutes of this kind are popularly referred to as “Megan’s law.”


. Bennett was asked by Rep. John Mahoney whether he was "comfortable with the constitutional aspects of the retroactive aspects of [the prospective law] going back 10 years....” Bennett answered: "This really does not relate back to the original conviction in that it is not an additional penalty.” See Hearing on H.B. 1152 Before the House Judiciary Committee, 54th N.D. Legis. Sess. (Jan. 9, 1995) (testimony of Assistant Attorney General Robert Bennett).


. This consolidated opinion involved a defendant convicted of failure to register, and a separate case involving another parolee’s challenge to the statute.


. The 1999 Legislature amended N.D.C.C. § 12.1-32-15 to narrow the scope of covered offenders effective August 1, 1999. 1999 N.D. Sess. Laws ch. 131, § 8.